Case 2:20-cv-04571-DMG-MRW Document 20-2 Filed 07/08/20 Page 1 of 3 Page ID #:91




       1   Ara Sahelian, Esq., [CBN 169257]
       2   SAHELIAN LAW OFFICES
       3
           23276 South Pointe Drive, Suite 216
           Laguna Hills, CA 92653
       4   949. 859. 9200
       5   e-mail: sahelianlaw@me.com
       6
           Attorneys for Sam Mushmel; Rajaa Mushmel
       7
       8                   UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
       9                     (Western Division - Los Angeles)
      10
      11
      12
      13
      14
      15   Anthony Bouyer
      16              Plaintiff,                       CASE NO.: 2:20-cv-04571-DMG-
                                                       MRW
      17                  vs.
      18   Sam Mushmel; Rajaa Mushmel                  The Honorable Dolly M. Gee
      19            Defendants.
                                                       DECLARATION OF COUNSEL IN
      20                                               SUPPORT OF MOTION TO
      21                                               DISMISS [FRCP 12(b)1]
      22
                                                       Hearing Date: 8/14/2020
      23                                               Time: 9:30 AM
      24
      25
      26
      27
      28

                  DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS [FRCP 12(b)1] - Page 1 -
Case 2:20-cv-04571-DMG-MRW Document 20-2 Filed 07/08/20 Page 2 of 3 Page ID #:92




       1
                       DECLARATION OF COUNSEL IN SUPPORT OF MOTION
       2                        TO DISMISS [FRCP 12(b)1]
       3
       4          I, Ara Sahelian, Esq., hereby declare and state as follows:
       5          1. I am an attorney licensed to practice law before all the Courts of
       6
            the State of California. I personally know the facts stated herein. If called
       7
            upon to testify, I could and would competently testify to those facts and
       8
            related facts that I rely upon to establish personal knowledge of the
       9
            substantive facts asserted below:
      10
      11
                  2. I represent Sam Mushmel; Rajaa Mushmel, in the within action.

      12          3. Compliance with Local Rule 7-3: I met and conferred with
      13    opposing counsel, and discussed the issues pertinent to this case. This case
      14    is not unique in that be identical issues have come up on other cases with the
      15    same attorneys. We were unable to reach resolution.
      16          4. Exhibit A is a true and correct copy of my letter, requesting a
      17    conference in which I present the issues in detail.
      18
                  5. Exhibit B is a true and correct copy of a built-up curb ramp design
      19
            offered by the Access Board, at https://www.access-board.gov/guidelines-
      20
            and-standards/buildings-and-sites/about-the-ada-standards/ada-
      21
            standards/chapter-4-accessible-routes.
      22
      23
      24          \\
      25
      26          I declare under penalty of perjury under the laws of the State of
      27    California, and the United States of America, that the foregoing is true and
      28

     2060          DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS [FRCP 12(b)1] - Page 2 -
Case 2:20-cv-04571-DMG-MRW Document 20-2 Filed 07/08/20 Page 3 of 3 Page ID #:93


            correct.
                  Respectfully submitted:
       1
                  Date: 7/8/2020
       2
       3                                                  _______________________________
                                                                          Ara Sahelian, Esq.
       4                                                         SAHELIAN LAW OFFICES
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

     2060          DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS [FRCP 12(b)1] - Page 3 -
